Citation Nr: 1436645	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to October 23, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was denied by a rating decision dated in October 1999.  The Veteran did not appeal.

2.  The Veteran sought to reopen his claim of service connection for PTSD in December 2003 and January 2006.  Service connection for PTSD was denied in rating decisions dated in June 2004 and April 2006.  The Veteran did not appeal either decision.

3.  On October 23, 2008, the Veteran's representative sought to reopen the claim of service connection for PTSD on the Veteran's behalf.  The claim was initially denied in a January 2009 rating decision.  The Veteran appealed the denial.      

4.  The RO awarded service connection for PTSD in a February 2011 rating decision and assigned a 70 percent disability rating, effective date of October 23, 2008, the date of the application to reopen a claim of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for award of an effective date prior to October 23, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 and Supp. 2013); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2008 and March 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled as to the issue decided herein.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's representative contends that the Veteran's service-connected PTSD warrants an effective date in October 1998, the date the Veteran initially filed a claim for service connection for PTSD.  Specifically, he contends that the Veteran's service records were not associated with the claims file when the Veteran initially sought service connection for PTSD in 1998 and because the grant of service connection was based in part on a review of the service records, the Veteran meets the criteria for an earlier effective date under 38 C.F.R. § 3.156(c).

The Veteran submitted his original claim of entitlement to service connection for PTSD in October 1998.  The Veteran's claim was denied in October 1999.  The basis for the denial was that the Veteran's claim was not well-grounded.  The Veteran was provided notice of the rating decision in November 1999.  He did not file a timely appeal.

The Veteran submitted requests to reopen his claim of service connection for PTSD in December 2003 and January 2006.  The Veteran's claims for service connection for PTSD were denied in June 2004 and April 2006.  The Veteran was provided notice of the rating decisions in June 2004 and April 2006.  He did not file a timely appeal of either decision.

On October 23, 2008, the Veteran's representative submitted a claim of entitlement to service connection for PTSD on behalf of the Veteran.   

The Veteran's representative submitted a notice of disagreement with the effective date for service connection in March 2011.  The representative stated that the effective date should be the date of the original claim.

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2)(i) (2013).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2013); Nelson v. Principi, 18 Vet. App. 407 (2004); Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 245 (2002); Lapier v. Brown, 5 Vet. App. 215 (1993).

The Veteran was originally denied service connection for PTSD in October 1999.  He did not perfect an appeal of that decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2013).  Therefore, new and material evidence was required to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

The Veteran submitted requests to reopen his claim of service connection for PTSD in December 2003 and January 2006.  Service connection for PTSD was denied by rating decisions dated in June 2004 and April 2006.  He failed to perfect an appeal of either decision and they both became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2013).  Therefore, new and material evidence was required to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

Applicable regulations provide that a claim may be either a formal or informal written communication requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  A claim, whether formal or informal, must be in writing to be considered a claim or application for benefits.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  The statute mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  The mere presence of a diagnosis of a specific disorder in a VA medical report does not establish an intent on the part of a veteran to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32 (1998).

38 C.F.R. § 3.156(c)(1) provides, in part, that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."  
In addition, 38 C.F.R. § 3.156(c)(2) states, in part, "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."  Finally, 38 C.F.R. § 3.156(c)(3) states that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

In this case, the evidence of record shows that the Veteran was denied service connection for PTSD in October 1999, and he did not appeal that decision.  There is no communication within one year of his notification of that denial that expressed disagreement and an intent to appeal that decision to constitute a notice of disagreement.  38 C.F.R. § 20.302 (2013).  Therefore, new and material evidence was required to reopen his claim of service connection.  He subsequently filed claims in December 2003 and January 2006 and service connection for PTSD was denied in June 2004 and April 2006 and he did not appeal either decision.  There is no communication of record within one year of his notifications of those denials that expressed disagreement and an intent to appeal the decision to constitute a notice of disagreement.  38 C.F.R. § 20.302 (2013).  

The Veteran's current claim was submitted on October 23, 2008.  In regard to this claim, the Veteran was afforded the earliest possible effective date.  His initial claim was denied in October 1999 and he failed to appeal.  He filed claims of service connection in December 2003 and January 2006, which were denied in June 2004 and April 2006.  He failed to appeal either decision.  The Veteran submitted his current claim on October 23, 2008, and that October 23, 2008, communication is the earliest written communication of record subsequent to the final April 2006 denial which could constitute a claim to reopen the previously disallowed claim.  

With regard to the argument that the effective date for service connection for PTSD should be in October 1998 based on 38 C.F.R. § 3.156(c) because the Veteran's service records were not of record when the claim was initially denied in October 1999, the Board notes that the Veteran's service treatment records (STRs) and service personnel records were obtained and considered in the June 2004 rating decision at which time the RO reopened the claim based on receipt of the service personnel records but denied the claim on the merits because there was not a verifiable stressor to support a diagnosis of PTSD and the personnel records did not include evidence indicating that the Veteran had behavior changes as a result of his claimed personal assaults in service.  Thus, while the Veteran's service records were not considered in the initial denial in October 1999, the records were subsequently considered in June 2004 at which time the evidence did not establish that service connection for PTSD was warranted.  Moreover, although not specifically cited to, these records were presumably again considered in the April 2006 denial.  The October 2008 claim was submitted with a buddy statement from a fellow service member who verified the Veteran's report of personal assaults by superiors in service.  The Veteran was ultimately granted service connection for PTSD based on the buddy statement verifying his claimed stressor as well as a June 2010 VA psychiatric examination.  Consequently, the Veteran may not be granted an earlier effective date based on the receipt of official service department records under 38 C.F.R. § 3.156(c)

Therefore, the Board finds that there is no legal basis to establish an earlier effective date.  The effective date can be no earlier than the date of the claim to reopen.  The Board points out that the claim to reopen was dated October 23, 2008, but it is not clear that it was received at the RO on that date.  The RO accepted October 23, 2008, as the date of receipt and the Board will not disturb this finding.  38 U.S.C.A. § 3.400 (2013).  The preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to an effective date prior to October 23, 2008, for the grant of service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


